Mr. Justice McAllister delivered the opinion of the Court: This was an action of debt, in the Madison circuit court, brought by appellees as administrators of William Dorsey, deceased, against appellants, impleaded with Thomas S. Shirley, upon a bond bearing date the 26th of June, 1858, made by appellants and said. Thomas S. as obligors, to appellees as administrators, etc., obligees. The bond was declared upon, and is in the penal sum of $3602.55, conditioned for the payment by the obligors of that sum to the obligees, as follows: One-third of said sum to be paid in six months, and the balance in twelve months from the date of the bond. Appellants, who alone were served with process, appeared and filed the pleas of nil debet and' payment. To the latter plea replication was filed, and, by agreement, the cause was submitted to the court without a jury. The court found the issues for the plaintiffs, and the amount of their debt to be $3602.55, with damages $796.68, gave judgment accordingly, and that the debt be discharged upon payment of the damages. The defendants have brought the case to this court by appeal. The bond sued upon was properly admitted in evidence. It was conditioned for the payment of the full sum of $3602.55 within a year from its date. This suit was brought in August, 1869, more than ten years after the money payable by the condition of the bond, was due. This was a bond for the payment of money, and when introduced in evidence the plaintiffs established a prima facie case for the full amount as debt, and if interest, after maturity, was recoverable, that should have been allowed as damages. By the judgment rendered, the court found the whole amount" payable by the condition, as debt, and $796.68 as damages, and adjudged that the debt be discharged upon payment of that sum as damages. From the confused and unintelligible manner in which the record comes to us, and the case is presented by counsel, we are unable to discover any proper ground for the reduction of the sum of $3602.55, payable by the express condition of the bond, down to the sum of $796.68, which, under the form of the judgment given, must, when paid, be a satisfaction of the whole bond. The appellees have not assigned errors, nor has the appellant assigned any as to the form of the judgment. Upon the whole case, we think the result of the trial was far more favorable to the appellants than the evidence warrants. They, therefore, have no cause of complaint, and the judgment will be affirmed. Judgment affirmed.